                     UNITED STATES DISTRICT COURT
                                            for the
                                   Southern District of Illinois


UNITED STATES OF AMERICA,

                   Plaintiff,

                      vs.                         Case Number 18 CR 40012-001 JPG

SUSAN R. DARNELL,

                  Defendant.


                                            ORDER

       Pending before this Court is a Motion to Extend Time to File the objections date in the

above-entitled cause filed by Defendant Darnell (Document No. 25).       Upon review of the

Motion, the Court finds that the Motion is well-taken.

       Therefore, the Motion is hereby GRANTED. The filing date for objections is extended

until October 24, 2018.

       IT IS SO ORDERED.

       Dated: October 9, 2018


                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     U.S. DISTRICT JUDGE
